PER CURIAM.
Rolando Gonzalez appeals an order of the Unemployment Appeals Commission affirming the referee’s denial of unemployment benefits. We reverse.
The record reveals that Gonzalez’ actions amounted to “the mere exercise of poor judgment [that] does not amount to misconduct sufficient to support the denial of unemployment compensation benefits.” Navarrete v. Florida Unemployment Appeals Comm’n, 726 So.2d 833 (Fla. 3d DCA 1999). See, e.g., Baptiste v. Waste Management, Inc., 701 So.2d 386 (Fla. 3d DCA 1997); Castillo v. Sally Beauty Co., Inc., 637 So.2d 269 (Fla. 3d DCA 1994). We state again that misconduct serious enough to justify dismissal is not always sufficient to support forfeiture of benefits.
Reversed and remanded with directions to grant claimant benefits.